Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in the application.

Response to Amendments
The applicant amended independent claims 1, 12 and 20 with features similar to “the first image and the at least one calibration image are captured using a single camera, and the pose of the object in the first image includes a position of a first portion of the object relative to a position of a second portion of the object and the pose of the object in the calibration image includes a second position of the first portion of the object relative to the position of the second portion of the object.”

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-20.

Independent Claims 1, 12 and 20 are distinguished from Arora et al. Dosovitskiy et al. (Alexey Dosovitskiy, Jost Tobias Springenberg and Thomas Brox, “Learning to Generate Chairs with Convolutional Neural Networks”, CVPR, 2015, p.1538-1546; IDS) because the combination of all limitations in each independent claim, particularly the limitations similar to: “the first image and the at least one calibration image are captured using a single camera, and the pose of the object in the first image includes a position of a first portion of the object relative to a position of a second portion of the object and the pose of the object in the calibration image includes a second position of the first portion of the object relative to the position of the second portion of the object” as recited in the independent claims and they are allowed.

Claims 2-11 are dependent from claim 1 and they are allowed.

Claims 13-19 are dependent from claim 12 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Shotton (2011/0210915) teaches that “Techniques for human body pose estimation are disclosed herein. Images such as depth images, silhouette images, or volumetric images may be generated and pixels or voxels of the images may be identified. The techniques may process the pixels or voxels to determine a probability that each pixel or voxel is associated with a segment of a body captured in the image or to determine a three-dimensional representation for each pixel or voxel that is associated with a location on a canonical body. These probabilities or three-dimensional representations may then be utilized along with the images to construct a posed model of the body captured in the image.” (Shotton: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611